The State of TexasAppellee




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 4, 2015

                                      No. 04-14-00775-CR

                                     Gilbert M. ZEPEDA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR5264
                            Honorable Pat Priest, Judge Presiding

                                         ORDER
        The appellant’s brief was originally due to be filed on May 6, 2015. The appellant’s first
motion for extension of time was granted, extending the deadline for filing the brief to June 5,
2015. On June 3, 2015, the appellant filed a motion requesting an additional extension of time to
file the brief until July 6, 2015, for a total extension of sixty days. The motion is GRANTED.
THIS IS THE FINAL EXTENSION OF TIME THAT THE APPELLANT WILL BE
GRANTED. The Appellant’s brief must be filed by July 6, 2015.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of June, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court